UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               3/18/2020
                                                                       :
CLARISSA SINCENO,                                                      :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      18-cv-2156 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
THE RIVERSIDE CHURCH IN THE CITY OF NEW                                :
YORK,                                                                  :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

         The President of the United States has declared a national emergency due to the spread of
the COVID-19 virus, and the Centers for Disease Control have noted that the best way to prevent
illness is to minimize person-to-person contact. In order to protect public health while
promoting the “just, speedy, and inexpensive determination of every action and proceeding,”
Fed. R. Civ. P., it is hereby:

        ORDERED, pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), that all depositions in this
action may be taken via telephone, videoconference, or other remote means, and may be
recorded by any reliable audio or audiovisual means. This Order does not dispense with the
requirements set forth in Fed. R. Civ. P. 30(b)(5), including the requirement that, unless the
parties stipulate otherwise, the deposition be “conducted before an officer appointed or
designated under Rule 28,” and that the deponent be placed under oath by that officer. For
avoidance of doubt, a deposition will be deemed to have been conducted “before” an officer so
long as that officer attends the deposition via the same remote means (e.g., telephone conference
call or video conference) used to connect all other remote participants, and so long as all
participants (including the officer) can clearly hear and be heard by all other participants.

        Nothing in this Order prevents the parties from seeking to further modify the pretrial
schedule in this action in light of the COVID-19 pandemic (or for any other good cause). Prior
to seeking such relief, the parties must, as always, attempt to meet and confer (via remote means)
in a good faith effort to reach agreement on how best to fulfill the goals of Rule 1 while avoiding
unnecessary health risks.

        SO ORDERED.

Dated: March 18, 2020                                      __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
